The opinion of the court was delivered by
Beasley, C. J.
With respect to the principal feature of this litigation, I agree with the views expressed by the chancellor, to the effect that the writings propounded should be admitted to probate.
But, upon a careful consideration of the facts of the case, I have been led to the conclusion that there should be a modification of the decree, so far as to allow costs and counsel fees to the contestants. The case, I think, is an exceptionally strong one on the side of the caveators. It would serve no useful purpose to discuss the evidence, or even to sketch the case in outline; it is enough to say that the circumstances were such as necessarily to excite well-founded doubts as to the mental capacity of the testatrix, and as to the force and character of the influence undcr which the testamentary act in question was performed, and that, therefore, there was plainly reasonable cause for the investigation induced at the instance of these caveators. Therefore, in my opinion, as I have said, their counsel fees and costs should be given to them out of the estate.
With respect to the amount of allowance: The investigation was necessarily protracted, and related to a subject of importance. I think that $2,500 should be allowed for the services of counsel in both courts, together with the costs of the caveators in each court. 4
The decree should be reversed, in order to be modified in these respects.
For affirmance — Depue, Mague, Reed, Van Syckel, Gkeen — 5.
*579For reversal — Beasley, C. J., DixoN, Knapp, Parker, Scudder, Clement — 6.